Appeal from judg*470ment, Supreme Court, New York County (Budd G. Goodman, J.), rendered August 11, 2004, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 2 to 4 years, consecutive to a term of 2 to 6 years upon his plea of guilty to a violation of probation, unanimously dismissed.
We dismiss the appeal on the ground that defendant has been released from New York State custody and deported (see People v Diaz, 7 NY3d 831 [2006]). Concur—Mazzarelli, J.P., Andrias, Buckley, Sweeny and McGuire, JJ.